DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19, 44-49, 62 and 65-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 10, in line 6, it is unclear as to whether the term “its” is referring to the first channel or the working channel. For examination purposes, Examiner assumes the former.  
With regards to claim 44, in lines 6 and 10, it is unclear as to whether the term “thereof” is referring to the working channel, the access device, or the first channel.  In line 6, it is assumed that the term “thereof” is referring to a diameter of the working channel (note that claim 44, line 4 sets forth “a diameter” of the working channel and therefore if this is what Applicant intended, the “a diameter” in line 6 should be changed to --- the diameter---). In line 10, it is assumed that the term “thereof” is referring to the first channel.  
With regards to claim 71, in lines 4-6, the limitation “a portion of the first channel extending beyond a sidewall of the working channel into a void formed in the sidewall” is recited.  It is unclear as to how the portion of the first channel can both extend beyond a sidewall of the working channel and at the same time be “into a void formed in the sidewall” (i.e. how can the first channel portion both extend beyond a sidewall, which implies that the first channel goes past the sidewall, yet still be into a void that is formed “in” the sidewall, which implies that the first channel is defined within the sidewall?).  For examination purposes, Examiner assumes Applicant meant to set forth that --- a portion of the first channel extends beyond a first portion of a sidewall of the working channel into a void formed in a second portion of the sidewall adjacent the first portion ---.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-19, 44-49, 62, 67-70 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US Pub No. 2013/0109910) in view of Mao et al. (US Pub No. 2008/0319290) and Branch et al. (US Pub No. 2004/0143169).
With regard to claim 10, Alexander et al. disclose a system/device for neural monitoring, comprising:
a processor (i.e. “computer to process and store data”) (paragraph [0091]; Figure 14);
one or more surgical instruments (i.e. needle, tool (14), camera (26)) (paragraphs [0082]-[0084], [0086]-[0091]; Figures 10-12, wherein, as depicted in Figures 11-12, a “needle” can be within the sheath (24); Figures 13-14);
an access device (24) having a proximal end and a distal end and defining a working channel (i.e. channel within sheath (24)) and a first channel (i.e. channel within tool/needle (14, 23) shaft) into a body of a patient, the access device having a substantially cylindrical shape with the working channel having a uniform diameter that extends from the proximal end to the distal end, the working channel configured to allow the one or more surgical instruments access to the body of the patient (Abstract; paragraphs [0076], [0079], referring to the tool (14) including an elongate shaft; paragraph [0083], referring to the lumen of the tool (14); paragraphs [0085]-[0091], referring to the sheath (24) which is included along an entire length of shaft/needle (23) of the tool (14) and is over the shaft, and thus the lumen (i.e. working channel) within the shaft (24) is configured to allow the one or more surgical instruments access to the body of the patient and further at least a portion of the first channel is in communication with the working channel since the sheath (24) surrounds the shaft (23) of the tool (14) and therefore the working channel of sheath (24) is in communication with the first channel of the shaft (23); paragraph [0083], referring to the working lumen; paragraphs [0086]-[0091], referring to the sheath (24) which is included along an entire length of shaft/needle (23) and is over the shaft, and thus the lumen (i.e. working lumen) within the shaft (24) is configured to allow the one or more surgical instruments access to the body of the patient; Figures 11-12, 13-14, note that the sheath (24) has a substantially cylindrical shape with the working channel/lumen having a uniform diameter that extends from the proximal end to the distal end, further, note that in Figures 12-14, a camera is inserted through the sheath (24) and thus through the first channel of the shaft (24) which is surrounded by the sheath (24)); and 
one or more light emitters (i.e. 24a, 16a) and one or more light detectors (i.e. 24b, 16b) disposed at the distal end of the working channel and on a surface of a distal rim of the access device (paragraphs [0073], [0090], referring to the fibers being integral or external to the sidewall of the shaft, and thus would be disposed at a distal end of the working channel and further on a surface of a distal rim (i.e. on an inner or outer surface of the outer distal edge (i.e. rim) of the sheath); Figure 12),
wherein the one or more light emitters are configured to emit light and the one or more light detectors are configured to detect back-scattered light (paragraphs [0073], [0083], referring to the imaging fibers allowing for viewing/visualization of tissue illuminated by light function, and thus corresponds to light detector(s) configured to detect back-scattered light; paragraph [0090]), and 
wherein the processor is configured to perform tissue monitoring based on the detected back-scattered light reflected from a tissue in the body of the patient (paragraphs [0083], [0090]-[0091], referring to visualizing/imaging tissue illuminated by light function, and thus performs tissue monitoring; Figure 14).
With regards to claim 44, Alexander et al. disclose a method for neural monitoring, comprising:
inserting an access device at least partially in an incision or a natural orifice of a patient (Abstract; paragraphs [0076], referring to the tool being inserted into a vagina (i.e. natural orifice) and through a vaginal incision, paragraphs [0078], [0080], [0270] referring to performing the surgical procedures through an abdominal opening or laparoscopically and wherein the tools are for transvaginally accessing the pelvic anatomy), wherein the access device defines a first channel (i.e. channel within tool/needle (14, 23) shaft) having a proximal end and a distal end, and a working channel (i.e. channel within sheath (24)) having a proximal end and a distal end, wherein one or more light emitters (i.e. 24a,16a) and one or more light detectors (i.e. 24b, 16b) are disposed at the distal end of the working channel and on a surface of a distal rim of the access device, and at least a portion of the first channel being in communication with the working channel (Abstract; paragraphs [0076], [0079], referring to the tool (14) including an elongate shaft; paragraph [0083], referring to the lumen of the tool (14); paragraphs [0085]-[0091], referring to the sheath (24) which is included along an entire length of shaft/needle (23) of the tool (14) and is over the shaft, and thus the lumen (i.e. working channel) within the shaft (24) is configured to allow the one or more surgical instruments access to the body of the patient and further at least a portion of the first channel is in communication with the working channel since the sheath (24) surrounds the shaft (23) of the tool (14) and therefore the working channel of sheath (24) is in communication with the first channel of the shaft (23); paragraphs [0073], [0090], referring to the fibers being integral or external to the sidewall of the shaft, and thus would be disposed at a distal end of the working channel and further on a surface of a distal rim (i.e. on an inner or outer surface of the outer distal edge (i.e. rim) of the sheath); Figures 11-12, 13-14);
inserting a camera through the first channel (paragraphs [0083], [0091]; Figures 13-14, note that a camera is inserted through the sheath (24) and thus through the first channel of the shaft (24) which is surrounded by the sheath (24));
emitting light by at least one of the one or more light emitters (i.e. 24a, 16a) (paragraphs [0073], [0083], referring to the imaging fibers allowing for viewing/visualization of tissue illuminated by light function (i.e. emission of light); paragraph [0090]);
outputting a signal by at least one of the one or more NIR light detectors that is indicative of the NIR light reflected along a path thereto (paragraphs [0073], [0083], referring to the imaging fibers allowing for viewing/visualization of tissue illuminated by light function, and thus corresponds to light detector(s) configured to detect back-scattered light; paragraph [0090]); and
monitoring a tissue status of a targeted tissue based on the signal indicative of the light reflected along the path passing through the targeted tissue (paragraphs [0083], [0090]-[0091], referring to visualizing/imaging tissue illuminated by light function, and thus performs tissue monitoring; Figure 14).
However, Alexander et al. do not specifically disclose that the one or more light emitters are specifically near infrared (NIR) light emitters and the one or more light detectors are NIR light detectors.
Further, though Alexander et al. do disclose the need to provide increased visibility in order to decrease the potential for damaging critical nerves (paragraph [0270]), Alexander et al. do not specifically disclose that the tissue monitoring is specifically neural monitoring (i.e. targeted nerve or innervated tissue monitoring), wherein the back-scattered light is specifically reflected form a nerve.
Furthermore, with regards to claim 10, Alexander et al. do not specifically disclose the first channel being laterally offset relative to the working channel throughout its length and at least a portion of the first channel being in open communication with the working channel between the proximal and distal ends of the access device, and, with regards to claim 44, that the working channel has a diameter that extends between one or more walls of the access device that defines the working channel, with the proximal end of the working channel being open across a diameter thereof and at least a portion of the first channel being in open communication with the working channel along a length of the first channel between the proximal and distal ends thereof.
Mao et al. disclose a retractor having an oximeter sensor at its tip, which allows measuring of oxygen saturation of a tissue, wherein the tip includes one or more openings for at least one source and detector (Abstract; paragraphs [0002], [0007], [0009]).  The medical device provides an improved system that can aid in avoiding damage to the nerves and provides patient feedback, is easier to use and addresses the needs of patients, doctors and others in the medical community (paragraphs [0006]-[0007]). The light source and detector structures, which can comprise of one or more near-infrared radiation sources, can be used to measure oxygen saturation levels in tissue, such as nerve (paragraphs [0130]-[0132], [0134], referring to NIR radiation sources; paragraphs [0171]-[0172], referring to measuring oxygen saturation levels in nerve).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the one or more light emitters be specifically near infrared (NIR) light emitters and the one or more light detectors be NIR light detectors and further have the tissue monitoring be specifically neural monitoring (i.e. targeted nerve or innervated tissue monitoring), wherein the back-scattered light is specifically reflected form a nerve, as taught by Mao et al., in order to provide an improved system that can aid in avoiding damage to the nerves, provides patient feedback, is easier to use and provides measurements of oxygen saturation of a nerve tissue (paragraphs [0006]-[0007], [0172]).
However, with regards to claim 10, the above combined references do not specifically disclose the first channel being laterally offset relative to the working channel throughout its length and at least a portion of the first channel being in open communication with the working channel between the proximal and distal ends of the access device, and, with regards to claim 44, that the working channel has a diameter that extends between one or more walls of the access device that defines the working channel, with the proximal end of the working channel being open across a diameter thereof and at least a portion of the first channel being in open communication with the working channel along a length of the first channel between the proximal and distal ends thereof.
	Branch et al. disclose methods and devices for illuminating a surgical space during surgery, wherein a retractor (14) provides a working path for access to a location in the patient (Abstract; paragraphs [0017]-[0018]; Figure 1).  A light instrument (50) is positionable in working channel (24) to emit light at the surgical space without substantially obstructing access to the surgical space (Abstract; paragraphs [0017]-[0018]); Figures 1-2).  As shown in Figure 2, the light instrument includes a lighting element (60) positionable in working channel (24), and further, as depicted in Figure 3, the lighting element (60) includes a body having an inner wall member (62) and an outer wall member (64), wherein a passage (68) formed between the inner wall member (62) and the outer wall member (64) includes a plurality of light transmitting elements (66) therein (paragraphs [0021]-[0026]; Figures 1-3, note further, that, as disclosed in paragraph [0025], the lighting element (60) can be moved axially, as indicated by arrow 80 of Figure 1, to adjust the positioning of lighting element (60) in working channel (24)). The light transmitting elements (66) extend around 50 percent to about 75 percent of the inner perimeter of retractor (18) formed by inner wall surface (30), thus resulting in, as depicted in Figures 1 and 3-4, a first channel being formed as being laterally offset relative to a working channel (24) through the length of the first channel and further the working channel has a diameter that extends between one or more walls of the access device that defines the working channel with the proximal end of the working channel being open across a diameter thereof, as is depicted in Figure 1.  The “first channel” and “working channel”, which are in “open communication” with eachother, are illustrated in the below annotated copy of Figure 4:

    PNG
    media_image1.png
    661
    569
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first channel of the above combined references be laterally offset relative to the working channel throughout its length and at least a portion of the first channel be in open communication with the working channel between the proximal and distal ends of the access device, and, with regards to claim 44, have the working channel of the above combined references have a diameter that extends between one or more walls of the access device that defines the working channel, with the proximal end of the working channel being open across a diameter thereof and at least a portion of the first channel being in open communication with the working channel along a length of the first channel between the proximal and distal ends thereof, as taught by Branch et al., in order to provide a light instrument that can emit light at the surgical space without substantially obstructing access to the surgical space (paragraphs [0017]-[0018]).
With regards to claims 11 and 45, as discussed above, the above combined references meet the limitations of claims 10 and 44.  However, they do not specifically disclose that their processor is configured to determine relative concentrations of oxygenated hemoglobin and deoxygenated hemoglobin based on the detected back-scattered NIR light and monitor neural status of the nerve based on the determined relative concentrations. Mao et al. disclose that their processor is configured to determine relative concentrations of oxygenated hemoglobin and deoxygenated hemoglobin based on the detected back-scattered NIR light and monitor neural status of the nerve (i.e. oxygen saturation level of nerve has fallen below a threshold, etc.) based on the determined concentrations (paragraphs [0117]-[0119], [0172], referring to providing monitoring alerts at certain oxygen saturation levels, wherein oxygen saturation provides a measure of relative concentrations of oxygenated hemoglobin and deoxygenated hemoglobin).  Providing alerts based on the monitoring of oxygen saturation levels allows users to quickly respond to a patient (paragraphs [0116]-[0118]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the processor of the above combined references be configured to determine relative concentrations of oxygenated hemoglobin and deoxygenated hemoglobin based on the detected back-scattered NIR light and monitor neural status of the nerve based on the determined relative concentrations, as taught by Mao et al., in order to be able to provide alerts that would allow users to quickly respond to a patient (paragraphs [0116]-[0118]).
	With regards to claim 12, Alexander et al. disclose that at least one of hte one or more NIR light emitters is configured to emit collimated NIR light into the nerve (paragraph [0073], referring to the light source comprising an LED connected with a fiber optic, wherein the fiber optic would provide collimated light).
	With regards to claim 13, Alexander et al. disclose that the at least one of the one or more NIR light detectors is housed within an open-ended tube through which to detect the collimated NIR light reflected from the nerve (paragraph [0090], Figure 12, which depicts the light detector (24b) being housed within an open-ended tube/lumen).
	With regards to claims 14 and 46, Alexander et al. disclose that the one or more NIR light detectors comprise a plurality of NIR light detectors (paragraph [0083], referring to the “imaging (viewing) bundle 21a” which comprises a plurality of optical fiber light detectors) oriented to detect the back-scattered NIR light reflected from the nerve in different directions (paragraph [0076], referring to the distal end of the tool may include a steering mechanism that allows the distal end to be bent in two or three dimensions by manipulating a steering mechanism at the proximal end, and therefore the light detector bundle (21a) at the distal end would correspondingly be steerable as they would move with the distal end and thus can be oriented to detect the reflected light from the nerve in different directions; Figures 4-5 and 9).  
	With regards to claims 15, 17 and 46-47, as discussed above, the above combined references meet the limitations of claims 14 and 44.  However, Alexander et al. do not specifically disclose that the processor is configured to selectively activate one or more of the plurality of NIR light detectors to detect back-scattered NIR light reflected from the nerve in one or more of the different directions or that the processor is configured to selectively activate one or more of the plurality of NIR light emitters to emit the NIR light towards the nerve in one or more of the different directions.  Mao et al. disclose that their system includes a console which may include a processor, a signal emitter circuit and a signal detector circuit, wherein the circuits can control the emitters/detectors by controlling the power and wavelengths of the optical signals (paragraphs [0011], [0128]-[0134]). Mao et al. further disclose that a single pulse or multiple pulses of light may be transmitted, wherein a first pulse of light may be received by a first detector or a second pulse of light may be received by a second detector (paragraph [0134], note that the light detectors are activated to detect light by controlling/selectively activating the emission of light).  Tissue may thus be exposed to different wavelengths of light (paragraph [0339]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the processor of the above combined references be configured to selectively activate one or more of the plurality of NIR light detectors to detect back-scattered NIR light reflected from the nerve in one or more of the different directions and have the processor be configured to selectively activate one or more of the plurality of NIR light emitters to emit the NIR light towards the nerve in one or more of the different directions, as taught by Mao et al., in order to selectively expose tissue to different wavelengths and target regions, thereby obtaining different information about the tissue (paragraph [0339]).  
	With regards to claims 16 and 47, Alexander et al. disclose that the one or more NIR light emitters comprise a plurality of NIR light emitters (paragraph [0083], referring to the “light bundle 21b” which comprises a plurality of optical fiber light emitters) oriented to emit the NIR light towards the nerve in different directions (paragraph [0076], referring to the distal end of the tool may include a steering mechanism that allows the distal end to be bent in two or three dimensions by manipulating a steering mechanism at the proximal end, and therefore the light emitter bundle (21b) at the distal end would correspondingly be steerable as they would move with the distal end and thus can be oriented to emit light towards the nerve in different directions; Figures 4-5 and 9).  
With regards to claims 18 and 48, Alexander et al. disclose that the access device is a substantially tubular docking port (paragraphs [0011]-[0013], referring to the surgical tools, which can be “retractors” and/or “anchors”, having a tube adapted to provide port access and guidance to a surgical site, wherein such surgical tools thus correspond to tubular docking ports; note that Applicant’s own specification also appears to recognize tissue retractors as a docking port (see paragraph [0093] of the corresponding instant PG-Pub 2018/0333061, referring to “The docking port can be a..retractor…”).
With regards to claims 19 and 49, Alexander et al. disclose that at least one of the one or more NIR light emitters is steerable to emit the NIR light towards a nerve and at least one of the one or more NIR light detectors is steerable to detect the back-scattered NIR light reflected from the nerve (paragraphs [0076], referring to the distal end of the tool may include a steering mechanism that allows the distal end to be bent in two or three dimensions by manipulating a steering mechanism at the proximal end, and therefore the light emitter/detector at the distal end would correspondingly be steerable as they would move with the distal end; Figures 4-5).  
With regards to claim 62, Alexander et al. disclose that the targeted nerve or innervated tissue is located at or adjacent to one or more of the spine, leg, hip (i.e. vagina tissue is in the hip area), hand, shoulder, face, neck, elbow and foot (Abstract; paragraph [0012]).
With regards to claims 67 and 68, Alexander et al. disclose that the one or more near infrared (NIR) light emitters and one or more NIR light detectors are diametrically disposed on the distal end of the working channel (see Figure 5 and 12, wherein the light emitter (i.e. 24a) and light detector (i.e. 24b) are diametrically disposed). 
With regards to claims 69 and 70, Alexander et al. disclose that the surface is external relative to the working channel (paragraph [0090], Figure 12).
With regards to claim 72, Alexander et al. disclose that a thickness of the distal rim of the access device is smaller than a diameter of the working channel (paragraph [0090], Figure 12, wherein, as depicted in Figure 12, the thickness of the distal rim (i.e. thickness of sidewall) is smaller than a diameter of the working channel within sheath (24)).

Claims 65 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. in view of Mao et al. and Branch et al. as applied to claims 10 and 44 above, and further in view of Stopek (US Pub No. 2011/0118553).
With regards to claims 65 and 66, as discussed above, the above combined references meet the limitations of claims 10 and 44.  However, they do not specifically disclose that the one or more near infrared (NIR) light emitters and the one or more NIR light detectors extend distal of the distal end of the access device.
Stopek discloses an access system (100) which includes one or more light sources (101) that may be disposed on the distal end (104) of the member (100), wherein the light sources (101) may be selectively positioned with respect to the leading end (104), wherein in this configuration, the light source provides a larger illumination field thereby increasing the illumination the working space beyond the distal end of the member (100) (paragraphs [0022]-[0023]; Figures 1-2, note that the LEDs (101) selectively positioned with respect to the leading end (104) provides LEDs that extend distal of the distal end of the device).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the optical system of the above combined references (i.e. the one or more near infrared (NIR) light emitters and the one or more NIR light detectors) extend distal of the distal end of the access device, as taught by Stopek et al., in order to provide a larger illumination field, and thus a larger sensing field, beyond the distal end of the device (paragraph [0023]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,542,965 in view of Alexander et al. and Branch et al.  Claims 1-2 of the Patent disclose most of the limitations of claim 44 of the instant application.  Specifically, claims 1-2 of the Patent disclose a method of inserting an access device into the patient through an incision, wherein the access device defines a first channel (i.e. channel associated with the second elongate shaft component) having a proximal end and a distal end and a working channel, emitting NIR light by at least one of the light emitters, outputting a signal by at least one of the NIR light detectors (i.e. “detection element”), and monitoring a neural status of a targeted nerve or innervated tissue based on the signal indicative of the NIR light (“detecting health of the nervous tissue..” encompasses monitoring a neural status), wherein at least a portion of the first channel is in communication with the working channel (i.e. the second elongate shaft component is inserted through the working channel and therefore the first channel associated with the second elongate shaft component is in communication with the working channel), etc..  However, the Patent does not specifically disclose that a camera is inserted through the first channel and that at least a portion of the first channel being in open communication with the working channel along a length of the first channel between the proximal and distal ends thereof and further that the working channel has a diameter that extends between one or more walls of the access device that defines the working channel, with the proximal end of the working channel being open across a diameter thereof.  Alexander et al. disclose inserting a camera through a channel/lumen of an access device in order to provide an optical viewing function to provide visualization of tissue (Abstract; paragraphs [0071], [0073], [0083], [0091], Figures 13-14).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of the Patent to have a camera be inserted through the first channel, as taught by Alexander et al., in order to provide visualization of tissue (paragraphs [0071], [0073], [0083], [0091]).  However, the modified Patent does not specifically disclose that at least a portion of the first channel being in open communication with the working channel along a length of the first channel between the proximal and distal ends thereof and further that the working channel has a diameter that extends between one or more walls of the access device that defines the working channel, with the proximal end of the working channel being open across a diameter thereof. Branch et al. disclose methods and devices for illuminating a surgical space during surgery, wherein a retractor (14) provides a working path for access to a location in the patient (Abstract; paragraphs [0017]-[0018]; Figure 1).  A light instrument (50) is positionable in working channel (24) to emit light at the surgical space without substantially obstructing access to the surgical space (Abstract; paragraphs [0017]-[0018]); Figures 1-2).  As shown in Figure 2, the light instrument includes a lighting element (60) positionable in working channel (24), and further, as depicted in Figure 3, the lighting element (60) includes a body having an inner wall member (62) and an outer wall member (64), wherein a passage (68) formed between the inner wall member (62) and the outer wall member (64) includes a plurality of light transmitting elements (66) therein (paragraphs [0021]-[0026]; Figures 1-3, note further, that, as disclosed in paragraph [0025], the lighting element (60) can be moved axially, as indicated by arrow 80 of Figure 1, to adjust the positioning of lighting element (60) in working channel (24)). The light transmitting elements (66) extend around 50 percent to about 75 percent of the inner perimeter of retractor (18) formed by inner wall surface (30), thus resulting in, as depicted in Figures 1 and 3-4, a first channel being formed as being laterally offset relative to a working channel (24) through the length of the first channel and further the working channel has a diameter that extends between one or more walls of the access device that defines the working channel with the proximal end of the working channel being open across a diameter thereof, as is depicted in Figure 1.  The “first channel” and “working channel”, which are in “open communication” with eachother, are illustrated in the below annotated copy of Figure 4:

    PNG
    media_image1.png
    661
    569
    media_image1.png
    Greyscale

At the time of the invention, it would have been obvious to one of ordinary skill in the art to have at least a portion of the first channel be in open communication with the working channel along a length of the first channel between the proximal and distal ends thereof and further that the working channel has a diameter that extends between one or more walls of the access device that defines the working channel, with the proximal end of the working channel being open across a diameter thereof, as taught by Branch et al., in order to provide a light instrument that can emit light at the surgical space without substantially obstructing access to the surgical space (paragraphs [0017]-[0018]).

Allowable Subject Matter
Claim 71 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 73 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claim 71, the prior art does not teach or suggest a device for neural monitoring comprising an access device defining a first channel and a working channel into a body of a patient, a portion of the first channel extending beyond a sidewall of the working channel into a void formed in the sidewall (see above 35 USC 112(b) rejection of claim 71 for interpretation of this limitation for examination purposes), the first channel being in open communication with the working channel between the proximal and distal ends of the access device, in combination with the other claimed elements.   With regards to claim 73, the prior art does not teach or suggest a system for neural monitoring, wherein the first channel [which is both laterally offset relative to the working channel through the length of the first channel and in open communication with the working channel between the proximal and distal ends of the access device] is integrated into a sidewall of the working channel, in combination with the other claimed elements. 

Response to Arguments
Applicant’s arguments, see pgs. 13-14, filed 11/28/22, with respect to the prior art rejections of claims 71 and 73, have been fully considered and are persuasive.  The prior art rejections of claims 71 and 73 have been withdrawn. 
With regards to claims 10 and 44, Applicant’s arguments with respect to claims 10 and 44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Branch has been introduced to teach the first channel being laterally offset relative to the working channel throughout its length and being in open communication with the working channel, etc..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793